                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                          DALLAS DIVISION

IVAN RAY BEGAY,                       §
                                      §
              Plaintiff,              §
                                      §
     v.                               § Case No. 3:17-CV-2639-N-BT
                                      §
MR. LEAP,                             §
                                      §
              Defendant.              §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

     The Court has under consideration the Findings, Conclusions, and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated

February 26, 2019. The Court has reviewed the Findings, Conclusions, and

Recommendation for plain error. Finding none, the Court accepts the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge.



     SO ORDERED, this 22nd day of March, 2019.




                             __________________________________
                             DAVID C. GODBEY
                             UNITED STATES DISTRICT JUDGE




                                      1
